DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a wavelength that is at least partially defined by a phase and a wavelength of the second portion of the second light that is coupled into the second active medium” in lines 16-18 should be changed to “a wavelength that is at least partially defined by a phase and a wavelength of the second portion of the first light that is coupled into the second active medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (4,907,234).

Regarding claim 1, Goldberg et al. disclose: a first laser (35A) comprising: a first active medium (45) that is configured to emit first light (Figs 4 and 5, col 4, lines 6-17 and 54-57, col 5, lines 41-55), wherein the first laser outputs a first portion of the first light (outputted laser beam 63) emitted by the first active medium (Figs 4 and 5, col 4, lines 6-17 and 54-57, col 5, lines 41-55); and a light directing element (facet 71) that is optically coupled to the first active medium (Fig. 5, col 5, line 55 to col 6, line 13), the light directing element configured to redirect a second portion of the first light (light reflected from facet 71) that is different from the first portion of the first light (Fig. 5, col 5, line 55 to col 6, line 13); and a second laser (33A) that is adjacent to the first laser in the laser array, the second laser comprises: a second active medium (45) that is configured to emit second light, wherein the second laser outputs a portion of the second light (outputted laser beam 61) (Figs 4 and 5, col 4, lines 6-17 and 54-57, col 5, lines 41-55); and a waveguide (waveguiding layers 43 and 47) that is configured to receive the second portion of the first light redirected by the light directing element of the first laser, the waveguide of the second laser is further configured to couple the second portion of the first light into the second active medium of the second laser (Fig. 5, col 5, line 55 to col 6, line 13), wherein second light emitted by the second active medium has a phase and a wavelength that is at least partially defined by a phase and a wavelength of the second portion of the second light (examiner interprets claim to mean second portion of first light) that is coupled into the second active medium (col 1, lines 60-67 and col 2, lines 17-31), and further wherein the laser array outputs an optical beam that comprises the first portion of the first light output by the first laser and the portion of the second light output by the second laser (Figs 4 and 5, col 4, lines 6-17 and 54-57, col 5, lines 41-55).

Regarding claim 2, Goldberg et al. disclose: wherein the first active medium and the second active medium are composed of a semiconductor (semiconductor laser structure) (Figs. 4 and 5, col 4, lines 12-31).

Regarding claim 4, Goldberg et al. disclose: wherein the light directing element (facet 71) comprises at least one of a mirror or a grating (facet 71 is a partially reflecting mirror) (Fig. 5, col 6, lines 1-10).

Regarding claim 9, Goldberg et al. disclose: wherein the first laser and the second laser are identical to one another (layer structure of first laser 35A and second laser 33A are identical) (Figs 4 and 5, col 4, lines 12-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (4,907,234) in view of Mohrdiek et al. (2009/0097511).

Regarding claim 3, Goldberg et al. do not disclose: wherein the semiconductor is gallium arsenide. 
Mohrdiek et al. disclose: semiconductor laser active medium comprising gallium arsenide ([0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldberg by forming the laser array active medium using gallium arsenide in order to emit coherent light in a desired wavelength range.

Claims 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (4,907,234).

Regarding claim 6, Goldberg et al. do not disclose: wherein the first laser and the second laser have a hexagonal cross-section.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the laser array to a hexagonal crosss-section since the shape of the laser array as claimed is a matter of design choice.

Regarding claim 10, Goldberg et al. disclose: wherein light output by each of the lasers is coherent with light output by each of the other lasers, and wherein the optical beam comprises the light output by each of the lasers (light output by each of the slave lasers is injection locked to the master laser and are coherent with each other, output beam comprises light output by each of the lasers) (col 2, lines 17-31; col 6, lines 1-13).
Goldberg et al. do not disclose: comprising 100 lasers.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser array comprising a first and second active medium, wherein light output by each of the lasers is coherent with light output by each of the other lasers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the number of lasers in the array by routine experimentation.

Regarding claim 12, Goldberg et al. disclose: the first laser a spacer layer (diffraction coupling region 73) that is positioned between the first active medium (active medium of laser with lateral waveguide 35A) and the light directing element (facet 71).
Goldberg et al. do not disclose: the spacer layer formed of glass.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as glass for the spacer layer based on its suitability for the device.  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (4,907,234) in view of Gapontsev et al. (2010/0189136).

Regarding claim 7, Goldberg et al. do not disclose: further comprising a seed laser that emits seed light that is coupled into the first active medium, wherein a wavelength and phase of the first light emitted by the first active medium is at least partially defined by a wavelength and phase of the seed light emitted by the seed laser.
Gpaontsev et al. disclose: a seed laser (12) that emits seed light that is coupled into an active medium (14), wherein a wavelength and phase of the first light emitted by the first active medium is at least partially defined by a wavelength and phase of the seed light emitted by the seed laser (inherent when seed laser is coupled into an active medium). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldberg by adding a seed laser and coupling the seed light into the first active medium in order to output a coherent beam that has a wavelength and phase defined by the seed light.

Regarding claim 20, the apparatus of claim 7 discloses the claimed method (see the rejection of claim 7).

Allowable Subject Matter
Claims 5, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first laser comprises a waveguide, and further wherein the second laser comprises a light directing element that is in optical communication with the second active medium, wherein the light directing element of the second laser is configured to redirect a second portion of the second light, the waveguide of the first laser is configured to receive the second portion of the second light and is further configured to couple the second portion of the second light into the first active medium, wherein a phase and wavelength of the first light emitted by the first active medium is at least partially defined by a phase and wavelength of the second portion of the second light coupled into the first active medium.”
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…further comprises a semiconductor integrated circuit (IC) that is electrically coupled to the first active medium, the semiconductor IC comprises an optical sensor and a microcontroller, wherein the optical sensor is configured to receive a third portion of the first light that is redirected by the light directing element and is further configured to generate a sensor signal based upon the third portion of the first light, wherein the third portion of the first light is different from the first portion of the first light and the second portion of the first light, and further wherein the microcontroller is configured to control a position of the light directing element of the first laser relative to the first active medium based upon the sensor signal.”
Claim 11 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first laser further comprises a semiconductor integrated circuit (IC) that is electrically coupled to the light directing element, wherein the semiconductor IC comprises a microcontroller, and further wherein the microcontroller is configured to control position of the light directing element to control an offset between a phase of the first light emitted by the first active medium and a phase of the second light emitted by the second active medium.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russer et al. (4,101,845), Ng et al. (2003/0197918), Yang et al. (2015/0168737) and Cheung et al. (2018/0331500).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828